DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Status of the Claims
Claims 1-20 are pending of which claims 1, 7 and 8 is in independent form. 
Claims 15 and 19 are objected to.
Claims 1-14, 16-18 and 20 are rejected under 35 U.S.C. 103.
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 6-9 of the “Remarks” that “this "concept" is not a collection of signatures and metadata describing the concept; Churchill also fails to teach or suggest determining at least one concept based on the user profile and matching the determined at least one concept to a 

	Examiner’s Response:
Examiner respectfully disagrees; the combination of Bonforte and Churchill clearly teaches, determining at least one concept based on the user profile and matching the determined at least one concept to a plurality of concepts, each concept of the plurality of concepts including a collection of signatures and metadata describing the concept (Churchill: The present invention provides a system and method which may generate and/or maintain a signature profile for a user. The signature profile may be a collection of data derived from system or user-generation patterns. The patterns may be representation or concept of an entity that may be identified by certain types of data (e.g. if the entity is the user, then the data used for creating a signature profile of the user may include an image pattern of the types of images the user creates (signature profile of the user's artwork), images of the user (signature profile of the user's images), keywords, feature extraction of an audio or video clip, or her name in tags or on a web page) which may yield to different kinds of searches (e.g. image match search, text string search, or feature extraction search) ¶ [0009]. The signature processor server 105 may generate and maintain one or more signature profiles for a user. The user may choose what signature profile she wants the signature processor server 105 to create and maintain for her. For each signature profile, she may provide some materials. In the embodiment shown in FIG. 2A, the user may want the system to keep four signature profiles for her: a Biographical Profile, a Media Profile, a Content Profile and a Metadata Profile. In the Biographical Profile, the user may provide some materials about herself, e.g., her name, her photos, a song sung by her, a video clip showing her cooking. In the Media Profile, the user may upload some of her favorite songs or videos, or the user may upload songs she sang or videos she created. In the Content Profile, the user may upload articles she wrote. In the Metadata .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10, 13, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonforte; Jeff et al. (US 20110029620 A1) [Bonforte] in view of Churchill; Elizabeth F. et al. (US 20100082684 A1) [Churchill].

	Regarding claims 1, 7 and 8, Bonforte discloses, a method for at least partially completing a user profile, comprising: analyzing, by a computerized system, the user profile to identify at least one missing informational element in the user profile (At least some embodiments of the disclosure relate to profile information and, more particularly but not limited to, systems and methods for adding and updating missing profile information ¶ [0001] and [0007]. In one embodiment, a user terminal is configured to build a profile for a contact of a user. Missing information in the profile of the contact is identified and determined to be needed by the user. Various sources are searched to obtain the missing wherein each missing informational element is one of the at least one required informational element that is not included in the user profile (At least some embodiments of the disclosure relate to profile information and, more particularly but not limited to, systems and methods for adding and updating missing profile information ¶ [0001] and [0007]. In one embodiment, a user terminal is configured to build a profile for a contact of a user. Missing information in the profile of the contact is identified and determined to be needed by the user. Various sources are searched to obtain the missing information. In addition or alternatively, the user is prompted to request the missing information directly from the contact. Once the missing information is obtained, it is added to the profile of the contact ¶ [0023]. The method (700) proceeds to steps (706, 708). In step (706), various networks and databases, such as social networks, partner networks, and non-partner networks, are searched for the missing information. At the same time, or in selective sequence, in step (708), the contact is directly prompted to provide the missing information. The method (700) proceeds to step (710) where the missing information that was needed is obtained. The method (700) proceeds to step (712), where the missing information is added to the profile and the method (700) ends ¶ [0093]); 
sending a query for the missing informational element; and updating at least a portion of the user profile based on a response to the query (At least some embodiments of the disclosure relate to  In one embodiment, a user terminal is configured to build a profile for a contact of a user. Missing information in the profile of the contact is identified and determined to be needed by the user. Various sources are searched to obtain the missing information. In addition or alternatively, the user is prompted to request the missing information directly from the contact. Once the missing information is obtained, it is added to the profile of the contact ¶ [0023]. The method (700) proceeds to steps (706, 708). In step (706), various networks and databases, such as social networks, partner networks, and non-partner networks, are searched for the missing information. At the same time, or in selective sequence, in step (708), the contact is directly prompted to provide the missing information. The method (700) proceeds to step (710) where the missing information that was needed is obtained. The method (700) proceeds to step (712), where the missing information is added to the profile and the method (700) ends ¶ [0093]).
However Bonforte does not explicitly facilitates, wherein the user profile is indicative of one or more user interests; wherein the one or more user interests are determined by the computerized system; wherein a missing informational element is related to at least one user interest of the one or more user interests; wherein identifying the at least one missing element further comprises determining at least one concept based on the user profile and matching the determined at least one concept to a plurality of category concepts, each concept including a collection of signatures and metadata describing the concept.
Churchill discloses, wherein the user profile is indicative of one or more user interests (Since the signature profile defines a user's search interests, it may also be used for advertisement targeting or social networking ¶ [0010]. Also see ¶ [0020], [0029], [0054], [0056]); wherein the one or more user interests are determined by the computerized system (see Fig. 3); wherein a missing informational element is related to at least one user interest of the one or more user interests (The signature 
wherein identifying the at least one missing element comprises determining at least one concept based on the user profile and matching the determined at least one concept to a plurality of category concepts, each concept including a collection of signatures and metadata describing the concept (The signature processor server 105 may generate and maintain one or more signature profiles for a user. The user may choose what signature profile she wants the signature processor server 105 to create and maintain for her. For each signature profile, she may provide some materials. In the embodiment shown in FIG. 2A, the user may want the system to keep four signature profiles for her: a Biographical Profile, a Media Profile, a Content Profile and a Metadata Profile. In the Biographical Profile, the user may provide some materials about herself, e.g., her name, her photos, a song sung by her, a video clip showing her cooking. In the Media Profile, the user may upload some of her favorite songs or videos, or the user may upload songs she sang or videos she created. In the Content Profile, the user may upload articles she wrote. In the Metadata Profile, the user may create metadata on some web content. It should be understood that the user may use the signature processor server 105 to keep more or fewer signature profiles ¶ [0016], [0020], [0029], [0045]).
	It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Churchill’s system would have allowed Bonforte to facilitate wherein the user profile is indicative of one or more user interests; wherein the one or more user interests are determined by the computerized system; wherein a missing informational element is related to at least one user interest of the one or more user interests; wherein identifying the at least one missing element further comprises determining at least one concept based 

	Regarding claims 2, 9 and 18, the combination of Bonforte and Churchill discloses, analyzing a plurality of multimedia content elements (MMCEs), wherein the analysis further comprises generating at least one signature for each MMCE; determining at least one concept for each MMCE based on the at least one signature generated for the MMCE; and wherein the one or more user interests are identified based on the determined concepts (Churchill: A system and method which may generate and/or maintain a signature profile for a user. The signature profile may be a representation or a symbol of a user which may yield to different kinds of searches. A signature processor server may generate an initial signature profile with user-supplied materials, including but not limited to : audio clips, video clips, and images. A crawler server may use the initial signature profile to mine the Internet, obtain web content relevant to the initial signature profile, and present the relevant web content to the user. The signature processor server may receive the user's feedback on the relevant web content so as to update and refine the signature profile [abstract], [0009], [0010], [0014], [0016], [0017]); and creating the user profile based on the identified at least one user interest (Bonforte: The profile (400) can also include information that may transcend conventional notions of profile information such as school affiliation, group membership, political affiliations, languages spoken, interests, hobbies, location, etc. In one embodiment, certain types of information can be omitted from the profile (400) ¶ [0055]).

Regarding claims 3 and 10, the combination of Bonforte and Churchill discloses, querying a concept-based database using the at least one signature generated for the MMCE (Churchill: At 304, 

Regarding claims 4 and 12, the combination of Bonforte and Churchill discloses, wherein the plurality of concepts are general categories of user profile information (Churchill: The signature profile may be a collection of data derived from system or user-generation patterns. The patterns may be representation or concept of an entity that may be identified by certain types of data (e.g. if the entity is the user, then the data used for creating a signature profile of the user may include an image pattern of the types of images the user creates (signature profile of the user's artwork), images of the user (signature profile of the user's images), keywords, feature extraction of an audio or video clip, or her name in tags or on a web page) which may yield to different kinds of searches (e.g. image match search, text string search, or feature extraction search) ¶ [0009]. Examiner specifies that different categories associated with the profile).

Regarding claims 5 and 13, the combination of Bonforte and Churchill discloses, each concept of the plurality of concepts is a category concept that is associated with at least one required informational element (Churchill: The signature profile may be a collection of data derived from system or user-generation patterns. The patterns may be representation or concept of an entity that may be identified by certain types of data (e.g. if the entity is the user, then the data used for creating a signature profile of the user may include an image pattern of the types of images the user creates 

Regarding claims 6 and 13, the combination of Bonforte and Churchill discloses, wherein identifying the at least one missing informational element includes comparing the user profile to the at least one required informational element for each matching category concept, wherein each missing informational element corresponds to an incomplete field of the user profile (Bonfortel: At least some embodiments of the disclosure relate to profile information and, more particularly but not limited to, systems and methods for adding and updating missing profile information ¶ [0001] and [0007]. In one embodiment, a user terminal is configured to build a profile for a contact of a user. Missing information in the profile of the contact is identified and determined to be needed by the user. Various sources are searched to obtain the missing information. In addition or alternatively, the user is prompted to request the missing information directly from the contact. Once the missing information is obtained, it is added to the profile of the contact ¶ [0023]. The method (700) proceeds to steps (706, 708). In step (706), various networks and databases, such as social networks, partner networks, and non-partner networks, are searched for the missing information. At the same time, or in selective sequence, in step (708), the contact is directly prompted to provide the missing information. The method (700) proceeds to step (710) where the missing information that was needed is obtained. The method (700) proceeds to step (712), where the missing information is added to the profile and the method (700) ends ¶ [0093]).

Regarding claim 16, the combination of Bonforte and Churchill discloses, wherein the identifying, based on the determined concepts, of the at least one user interest is responsive to interests of other users connected to the user (Churchill: Explicit as: images, photos, audio and/or video of the user Jane Doe from various angles, various times of the year, or various periods of time ¶ [0031]).

Regarding claims 17 and 20, the combination of Bonforte and Churchill discloses, wherein the analyzing of the user profile to identify at least one missing informational element in the user profile further comprises comparing concepts representing the user interests to known concepts associated with other user profiles in a database (Bonforte: Systems and methods build a profile for a contact. In one aspect, missing information from a profile of a contact is identified. A determination is made regarding whether the missing information is necessary for the profile based on satisfaction of a threshold. In response to the satisfaction of the threshold, a user is prompted to request the missing information from the contact. The missing information is obtained. The missing information is added to the profile  [Abstract], ¶ [0007], [0017], [0023], [0058]-[0060])


Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonforte in view of Churchill in view of BRONSTEIN; MICHAEL et al. (US 20090022472 A1) [Bornstein].

Regarding claim 11, the combination of Bonforte and Churchill teaches all the limitations of claim 2. 
However neither Bonforte nor Churchill explicitly facilitate wherein each signature is robust to noise and distortion.
wherein each signature is robust to noise and distortion (If a hash function method of video signature generation is chosen, the hash function used should be robust. In this case, robust means insensitive to noise and distortions (change in resolution, cropping, etc.) in the video ¶ [0230], [0233]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bronstein’s system would have allowed Bonforte and Churchill to facilitate wherein each signature is robust to noise and distortion. The motivation to combine is apparent in the Bonforte and Churchill’s reference, because there is a need for a system to process video and audio content so that undesired content is discarded, and only desired content is retained.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonforte in view of Churchill in view of Serrano; Jose Antonio Rodriguez et al. (US 20130339386 A1) [Serrano].

Regarding claim 14, the combination of Bonforte and Churchill discloses, wherein the analyzing of the plurality of MMCEs comprises processing each MMCE [by a patch attention processor to find MMCE patches of higher interest that other MMCE patches, and generating a signature of the MMCE based on the MMCE patches of higher interest] (Churchill: A system and method which may generate and/or maintain a signature profile for a user. The signature profile may be a representation or a symbol of a user which may yield to different kinds of searches. A signature processor server may generate an initial signature profile with user-supplied materials, including but not limited to : audio clips, video clips, and images. A crawler server may use the initial signature profile to mine the Internet, obtain web content relevant to the initial signature profile, and present the relevant web content to the user. The .However neither Bonforte nor Churchill explicitly facilitate wherein each signature is robust to noise and distortion.
However neither Bonforte nor Churchill explicitly facilitate by a patch attention processor to find MMCE patches of higher interest that other MMCE patches, and generating a signature of the MMCE based on the MMCE patches of higher interest.
Serrano discloses, by a patch attention processor to find MMCE patches of higher interest that other MMCE patches, and generating a signature of the MMCE based on the MMCE patches of higher interest (For example, the signature generator 46 includes a patch extractor, which extracts and analyzes low-level visual features of patches of the image, such as shape, texture, or color features, or the like. The patches can be obtained by image segmentation, by applying specific interest point detectors, by considering a regular grid, or simply by the random sampling of image patches. In the exemplary embodiment, the patches are extracted on a regular grid, optionally at multiple scales, over the entire image, or at least a part or a majority of the image ¶ [0067]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bronstein’s system would have allowed Bonforte and Churchill to facilitate by a patch attention processor to find MMCE patches of higher interest that other MMCE patches, and generating a signature of the MMCE based on the MMCE patches of higher interest. The motivation to combine is apparent in the Bonforte and Churchill’s reference, because there is a need for a system which allows a user to query a web service without revealing a private document.

Allowable Subject Matter
s 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






5/8/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154